DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claim limitation “means configured to deliver dissolved carbon dioxide” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification merely provides a method flow chart but does not set forth any specific structure for performing the claimed structure and as such does not clearly link any specific structure with the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 6-18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aikens et al. (US 2009/0181434) and further in view of Bayless (US 6,667,171).

Regarding claim 1 Aikens discloses a flowing thin film photobioreactor system, comprising:  (See Aikens Abstract and Fig. 1)
(i) an a enclosure (See Aikens Fig. 1 wherein an enclosure 5 is provided.)
ii a trickle-film insert disposed in a gaseous environment, the trickle-film insert comprising one or more perforate screens or reticulated sheets oriented vertically to 45 degrees from vertical; wherein the trickle-film insert is configured to increase travel time of gravity driven downward flow of the culture medium and increase turbulent mixing of the culture medium on the trickle film insert. (See Aikens Fig. 1 wherein there is a trickle film insert 2 installed in a gaseous environment within enclosure 3 and is oriented vertically.  The trickle film insert is formed from perforate screens or reticulated sheets and increases the travel time and turbulence of a downward flow of culture medium sprayed thereon.)

(iii) a light source emitting light (See Aikens [0146] and [0153] wherein there is a light source, i.e. sunlight or artificial light, which emits light to grow said algae)

Aikens does not specifically disclose a reservoir or pump to delivering culture medium from the reservoir onto and from above the trickle film insert within the enclosure. 

Bayless discloses a photobioreactor device comprising an enclosure having a trickle film insert and having a reservoir to collect excess culture medium from the trickle film insert and a pump to deliver culture medium from the reservoir onto and from above the trickle film insert. (See Bayless Fig. 3 wherein there is an enclosure having a trickle film insert 10 and a reservoir 26 collects culture medium and pump 30 pumps it back to said trickle film insert.

It would have been obvious to one of ordinary skill in the art at the time of invention to provide a reservoir and pump which delivers fluid from the reservoir to the trickle film insert as described by Bayless in the system of Aikens because such elements allow the recycle of culture medium reducing material usage and associated costs as would be desirable in the system of Aikens.

Regarding claim 2 modified Aikens discloses all the claim limitations as set forth above wherein the means for delivering culture medium from the reservoir onto and from above the trickle film insert comprises a pump having an inlet connected to an outlet on the reservoir and an outlet connected to a liquid distributor comprising  pipes having multiple perforations configured to pump a liquid containing the culture medium onto the trickle-film insert.(See Bayless Fig.3 wherein there is a pump 30 for delivering fluid form an outlet on the reservoir 26 onto a trickle film insert from above and is connected to a liquid distributor 18 having a multiple perforations 19 to pump liquid containing a culture medium on the trickle film insert.)


Regarding claim 6 modified Aikens discloses all the claim limitations as set forth above wherein the enclosure comprises a sealed bag.(See Aikens [0150]-[0151] wherein the enclosure is a sealed bag.)
  
Regarding claim 7 modified Aikens discloses all the claim limitations as set forth above wherein the light source is located outside of the enclosure.  (See Aikens [0146] and [0153] wherein the light source is sunlight, i.e. it is located outside the enclosure)

Regarding claims 8 modified Aikens discloses all the claim limitations as set forth above wherein the enclosure is transparent. (See Aikens [0155] wherein the barrier, i.e. enclosure, is transparent.)


Regarding claims 10 modified Aikens discloses all the claim limitations as set forth above wherein the light source emits artificial light. (See Aikens [0146] and [0153] wherein the light source is artificial light.)

Regarding claims 11-12 modified Aikens discloses all the claim limitations as set forth above wherein the comprises a screen material wherein the screen material comprises a wire mesh.  (See Aikens [0137] wherein the support is a wire mesh, i.e. a perforate screen material.)


Regarding claims 9 and 13 modified Aikens discloses all the claim limitations as set forth above but does not specifically disclose wherein the wire mesh is oriented diagonally.  
In regards to such a diagonal orientation it is noted that such a modification would have required a mere change in shape/orientation which would have been obvious to one of ordinary skill in the art at the time of invention because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  

Regarding claims 14 modified Aikens discloses all the claim limitations as set forth above but does not specifically disclose wherein the screen material is crimped. 
In regards to the screen material being crimped it is noted that such a modification would have required a mere change in shape/orientation which would have been obvious to one of ordinary skill in the art at the time of invention because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  


Regarding claims 15-18 modified Aikens discloses all the claim limitations as set forth above as well as the device wherein the trickle film insert comprises two or more parallel perforate screens. (See Aikens [0140]  and [0151] wherein the enclosure may house a plurality of inserts and wherein the insert is a layered structure, i.e. it comprises parallel perforate screens.)

In regards to the spacing of the perforate screens it is noted that such a modification would have required a mere change in dimension, i.e. spacing, which would have been obvious to one of ordinary skill in the art at the time of invention because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M HURST/               Primary Examiner, Art Unit 1799